 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANDRE WELLS,                                      No. 2:17-cv-2709 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    R. KENDALL, et al.,
15                       Defendants.
16

17          A settlement conference was held in this case on January 8, 2020. Because it appeared

18   from the minute order that the parties had agreed to the dismissal of defendant Nicholson only,

19   ECF No. 77, the undersigned ordered defendants Kendall and Lord to answer the complaint, ECF

20   No. 78. Defendants have now clarified that the parties agreed to the dismissal of all defendants

21   and request that the order directing them to answer the complaint be vacated. ECF No. 79. The

22   request will be granted, and the court will await the filing of dispositional documents.

23          Accordingly, IT IS HEREBY ORDERED that the January 10, 2020 order directing

24   defendants Kendall and Lord to answer the complaint, ECF No. 78, is VACATED.

25   DATED: January 14, 2020

26

27

28
